El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
■ • El acusado fué convicto de tener en venta para el con-sumo humano cierta cantidad de carne de ganado vacuno en estado de putrefacción, violando de este modo el Regla-mento de Sanidad No. 53, que prohibe tener carne en es-tado de descomposición.
 En apelación se insistió en que no se probó en el juicio que la carne estuviese en estado de descomposición o putrefacción. La acusación alega este hecho, pero la prueba *234no ha sido elevada a esta corte, y bajo estas circunstancias estamos de acuerdo con el fiscal en que se debe presumir que el estado de putrefacción fué probado debidamente.
La teoría del apelante era que la carne debió haber sido examinada en un laboratorio. Igualmente convenimos con el fiscal en que un inspector no tiene que ser un perito para que en determinado caso pueda ver que se está ofreciendo a la venta carne en estado de descomposición.

La sentencia debe ser confirmada.